Citation Nr: 1647106	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  13-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for hepatitis B and C with portal fibrosis and cirrhosis rated as 30 percent disabling from May, 7, 1992 to November 22, 2004 and 50 percent disabling from November 22, 2004 to April 8, 2005, for substitution and accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.  The Veteran died in March 2014.  The appellant claims as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 Decision Review Officer (DRO) decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the DRO granted service connection for hepatitis B, effective May 7, 1992 and included it in the evaluation assigned for service-connected hepatitis C with portal fibrosis and cirrhosis evaluated as 30 percent disabling from May 7, 1992, 50 percent disabling from November 22, 2004, and 100 percent disabling from April 8, 2005.  

The Veteran appealed disability ratings assigned for hepatitis B and C with portal fibrosis and cirrhosis for the appeal period from May 7, 1992 and prior to April 8, 2005.  During the pendency of the appeal, the Veteran died.  In April 2014, the appellant filed a VA Form-534EZ, Application for Dependency and Indemnity Compensation, Death Pension, and/or Accrued Benefits.  In June 2014, VA issued a decision granting service connection for the cause of the Veteran's death and basic eligibility for Dependents' Educational Assistance.  In January 2015, the appellant submitted a VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after conducting a review of the record, further development is required prior to adjudicating the appellant's claim.

As mentioned above, the Veteran passed away during the pendency of his appeal wherein he sought increased ratings for hepatitis B and C with portal fibrosis and cirrhosis.  In April 2014, the appellant filed a VA Form-534EZ, Application for Dependency and Indemnity Compensation, Death Pension, and/or Accrued Benefits.  In June 2014, VA issued a decision granting service connection for the cause of the Veteran's death and basic eligibility for Dependents' Educational Assistance.  In the June 2014 notice letter, VA acknowledged the appellant's claims for DIC, death pension, and accrued benefits; however, the RO has not adjudicated the increased rating claim for accrued benefits purposes, and that adjudication is required to fully address the surviving spouse's claim for death benefits and is additionally considered to be intertwined with the same issue for substitution benefits purposes.  In January 2015, the appellant submitted a VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant.

The Board notes that accrued benefits are "periodic monetary benefits ... to which an individual was entitled at death under existing ratings or decisions or ... based on evidence in the file at date of death ... and due and unpaid." 38 U.S.C. § 5121 (a) (West 2014); 38 C.F.R. § 3.1000 (2015).  Under section 5121, a determination of whether accrued benefits should be awarded, "must be determined based on evidence that was either physically or constructively in the [deceased claimant's] file at the time of his death." Ralston v. West, 13 Vet. App. 108, 113 (1999).

The statutory provisions of section 5121A, on the other hand, provide those eligible for accrued benefits with the opportunity to procedurally be substituted for deceased claimants in pending claims, enabling the surviving accrued-benefits beneficiary to proceed in the place of the deceased claimant to the completion of the original claim.  See 38 U.S.C. § 5121A (a)(1) (West 2014) (providing that, if a claimant dies while his claim is pending, an eligible person may "file a request to be substituted as the claimant for the purposes of processing the claim to completion"); see also Legislative Hearing on H.R. 1137, H.R. 3047, H.R. 3249, H.R. 3286, H.R. 3415, H.R. 3954, and H.R. 4084 Before the Subcomm. on Disability Assistance and Memorial Affairs of the H. Comm. on Veterans' Affairs; 110th Cong. 31 (2007) (statement of Bradley G. Mayes, Director, Compensation and Pension Service, Veterans Benefits Administration, U.S. Department of Veterans Affairs) (discussing substitution, which would allow a survivor to "step into the shoes of a claimant who has passed away" and would entail VA processing the claim as if it were the claimant's).  

Significantly, "under section 5121A, a decision as to entitlement to accrued benefits is not restricted to consideration of the evidence contained in the claims file at the time of the deceased VA claimant's death."  Todd v. McDonald, 27 Vet. App. 79, 89 n. 5 (2014).  Otherwise stated, an eligible person takes the place of the deceased claimant in order to process the original claim to completion, albeit for purposes of accrued benefits.

In essence, the key distinction between the sections is that claims for accrued benefits under section 5121 must be adjudicated "based on evidence in the file at date of death," while eligible accrued-benefits beneficiaries substituted in the deceased claimants' underlying claims are afforded the ability to further develop the record, including via the Secretary's duty to assist.  Compare 38 U.S.C. § 5121 (a), with 38 U.S.C. § 5121A.

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held in Reliford v. McDonald, 27 Vet. App. 297, 302 (2015), the Court acknowledged VA Fast Letter 10-30 (Aug. 10, 2010), recognizing that it is VA's policy to accept a VA form 21-534 as both a claim for accrued benefits and a substitution request.  The Court also honed in on language in the Fast Letter specifically permitting an accrued benefits claimant to waive the opportunity to substitute/submit additional evidence in support of the claim.  The Court determined that in this case [Reliford], because the Appellant was never notified of her right to "waive the opportunity to substitute," VA failed to comply with its own established procedures.  The Court noted that although the "vast majority of accrued-benefits claimants would likely benefit from the Secretary's liberal application of section 5121A to claims for accrued benefits, it is also the accrued-benefits beneficiaries' procedural right under VA procedures to choose the path by which their claims are adjudicated."

The AOJ should ask the appellant to indicate whether she is pursuing the increased rating claim as a substitute for the Veteran or on an accrued benefits basis, and the AOJ should adjudicate whichever she chooses.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits); Reliford v. McDonald, 27 Vet. App. 297, 303-04 (2015) (the appellant has the right to choose to waive substitution); Veterans Benefits Administration (VBA) Fast Letter No. 10-30 (amended April 3, 2013).  

Moreover, in July 2015 correspondence, the Board indicated that the appellant's appeal involved a matter of substitution and that she previously received a letter from the local VA RO that included important information about sending the Board new evidence, changing her representative, and requesting an optional Board hearing; however, as the described letter appears to be missing from the claims file, the record is not clear as to whether or not the appellant has been apprised the appeals process and her right to "waive the opportunity to substitute."  

When the appellant filed a VA Form-534EZ, in April 2014, she also filed a VA 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing the American Legion as her representative.  In March 2016, the appellant submitted a new VA Form 21-22a, to change her representative to Daniel G. Krasnegor.  In a March 2016 Appellant's Motion to Request a Change in Representation Following Certification of an Appeal to the Board, the representative indicated he was previously informed by the Board that the American Legion was the appellant's representative.  Although, the alleged Board correspondence is not currently of record, as the case is being remanded, the AOJ has the opportunity to clarify the appellant's representation.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should clarify representation.  

2.  The AOJ should send a notice letter to the appellant and her representative that explains how to establish entitlement to accrued benefits and substitution.  She should be asked whether she wishes to pursue a substitution of the claim on appeal as opposed to pursuing a claim for accrued benefits.  The appellant should be advised of her right to waive her claim for accrued benefits or substitution.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159; by 38 C.F.R. § 3.1010; and by any other applicable legal precedent has been completed.

3.  Any prior RO determinations or letters, referred to in correspondence from the Board in July 2015, establishing basic eligibility for substitution should be obtained and associated with the electronic claims file.  If the record is unavailable, then it should be noted as such in the claims file. 

4.  If the appellant responds that she would like to take the opportunity to substitute, the AOJ must adjudicate the issue of substitution in the first instance, if it has not already done so, or if any prior such determination is not available.  See 38 C.F.R. § 3.1010 (e).  

a) The AOJ should determine if substitution of the appellant for the Veteran is proper with respect to the claim for entitlement increased ratings for hepatitis B and C with portal fibrosis and cirrhosis from May, 7, 1992, to April 8, 2005.   

b) If the request for substitution is allowed, the AOJ should complete any other development deemed necessary and should readjudicate the claim based on substitution.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

c)  If the appellant responds that she would like to pursue the increased rating claim on the basis of accrued benefits, then the AOJ must adjudicate the issue and issue a statement of the case (SOC) to the appellant and her representative on the issue of whether or not entitlement to an increased rating for hepatitis B and C with portal fibrosis and cirrhosis, rated as 30 percent disabling  from May, 7, 1992 to November 22, 2004 and 50 percent disabling from November 22, 2004 to April 8, 2005, is warranted for accrued benefits purposes.  If the appellant perfects the appeal for this claim, return it along with the claims file to the Board for further review.  

A copy of all written notifications of any determinations should be included in the claims folder.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




